United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3618
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Terry Davis, True Name: Terre             *      [UNPUBLISHED]
Devon Davis,                              *
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 26, 2001

                                    Filed: April 3, 2001
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       After undercover police officers purchased drugs from Terry Davis and his
cohorts, Davis was convicted of distributing crack cocaine and sentenced to 240
months in prison. Davis raises three issues on appeal. The applicable legal principles
are well-established, so we will not discuss them at length. First, Davis asserts the
district court committed plain error in conducting all or part of the voir dire while he
was absent from the courtroom. Davis concedes the trial record does not indicate his
absence during voir dire or jury empanelment, however, and even if Davis left the
courtroom at some point, his voluntary departure waived his right to be present during
all stages of trial. Second, Davis contends the district court committed clear error in
imputing certain amounts of crack cocaine to him. According to Davis, he should not
have been held responsible for amounts that were delivered by coconspirators, even
though the coconspirators testified they obtained the drugs from Davis. The credibility
of the coconspirators' testimony was for the district court to decide, and Davis was
properly held responsible for all reasonably foreseeable quantities of contraband within
the scope of his jointly undertaken criminal activity as specified in the presentence
report. Last, Davis asserts the district court should have allowed a defense witness to
take the stand, even though the witness said he would invoke the Fifth Amendment.
The district court did not abuse its discretion in refusing to allow the witness to invoke
the Fifth Amendment in the jury's presence. We thus affirm Davis's conviction and
sentence.*

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                           -2-